DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3, 5-9, 11-16, and 18-20 of the amended claim set received 6/23/2021 are pending.

Allowable Subject Matter
Claims 1-3, 5-9, 11-16, and 18-20 are allowed.
Regarding Claim 1, “wherein the power- generation system further includes a controller programmed to turn off the auxiliary power unit in response to the reactor heat exchanger heating the compressed air to a threshold temperature.”
Regarding Claim 7, “wherein the power generation system further includes a controller programmed to activate the auxiliary power unit included in the heat recuperating system in response to the reactor heat exchanger heating the compressed air to a temperature below a threshold temperature and to turn off the auxiliary power unit included in the heat recuperating system in response to the reactor heat exchanger heating the compressed air to a temperature equal to or greater than the threshold temperature.”
Regarding Claim 14, “further comprising shutting off an engine included in the auxiliary power unit in response to a temperature of the compressed air being equal to a threshold temperature.”
Claims 2-3, 5-6, 8-9, 11-13, 15-16, and 18-20 are allowable at least by basis on one of the claims discussed above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/	/GERALD L SUNG/                                                       Primary Examiner, Art Unit 3741                                                                                                                                              Examiner, Art Unit 3741